DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed July 16, 2021 have been fully considered but they are not persuasive. 
Examiner respectfully disagrees with Applicants’ assertion:
 For example, Applicant respectfully submits that TS380 does not disclose or suggest “wherein the controlling the floor comprises transmitting a second floor grant message to the plurality of terminals except the first terminal if taking the floor is not accepted by the user of the first terminal for a predetermined time,” in combination with other elements of the claim.
Sections 7.2.3.2.6 and 7.2.3.2.7 teach functions related to a Floor Taken and Floor Granted mode respectively, which are both a part of a floor control protocol so floor control is therefore taught.  Additionally, the terminal that transmits the floor grant messages will not take control of the floor and timers (T320) are used thus rendering a scenario wherein taking the floor is not accepted and further transmitting a second floor grant message to the plurality of terminals except the first terminal if taking the floor is not accepted by the user of the first terminal for a predetermined time.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 – 14,16 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TS380.
Regarding Claim 1, TS380 teaches a method of operating a Mission Critical Push To Talk (MCPTT) group comprising a plurality of terminals participating in an MCPTT group call in an off-network, the method comprising: receiving, by a first terminal among the plurality of terminals, a first floor grant message from a second terminal having a floor, the first floor grant message indicates a floor transfer to the first terminal (Page 98, Section 7.1, floor control messages are sent to all participants, Page 102, Section 7.2.3.2.7, floor granted message, which is an indication of a floor transfer, is one of the floor control messages that can be received by the participants); transmitting, by the first terminal, a floor taken message to the plurality of terminals, except the first terminal; the floor (Page 98, Section 7.1, Page 102, Section 7.2.3.2.6, the floor taken messages can be transmitted and said floor taken messages can be received by the participants), and controlling, by the first terminal, the floor, wherein the controlling the floor comprises transmitting a second floor grant message to the plurality of terminals except the first terminal if taking the floor is not accepted by the user of the first terminal for a predetermined time (Page 102, Sections 7.2.3.2.6, 7.2.3.2.7, the terminal that takes the floor controls the floor, floor granted messages can be transmitted and received, the 
Regarding Claim 11, TS380 teaches a method of operating a Mission Critical Push To Talk (MCPTT) group comprising a plurality of terminals participating in an MCPTT group call in an off-network, the method comprising: receiving, by a third terminal among the plurality of terminals, a first floor grant message from a second terminal which is a floor arbitrator, the first floor grant message indicates a floor transfer to a first terminal (Page 98, Section 7.1, floor control messages are sent to all participants, Page 102, Section 7.2.3.2.7, floor granted message, which is an indication of a floor transfer, is one of the floor control messages that can be received by the participants); updating, by the third terminal, an Synchronization Source (SSRC) of the floor arbitrator from an SSRC of the second terminal to an SSRC of the first terminal (Page 102, 7.2.3.2.7, SSRC of the current floor arbitrator is updated); receiving, by the third terminal, a floor taken message from the first terminal (Page 98, Section 7.1, Page 102, Section 7.2.3.2.6, the floor taken messages can be transmitted and said floor taken messages can be received by the participants); receiving, by the third terminal, media data or a second floor grant message (Page 98, Section 7.1, new MCPTT terminal or client takes the floor and sends media); the second floor grant message indicating the 
Regarding Claim 16, TS380 teaches a method of operating a Mission Critical Push To Talk (MCPTT) group comprising a plurality of terminals participating in an MCPTT group call in an off-network, the method comprising: selecting, by a second terminal among the plurality of terminals, a first terminal having a highest priority among at least one terminal requesting the floor as a target terminal to which the floor to be transferred based on queue information stored in a queue (Pages 106 – 107, Section 7.2.3.5.4, there is a floor request queue, the floor request are prioritized); broadcasting, by the second terminal, a first floor grant message indicating the floor transfer to the first terminal to the plurality of terminals except the second terminal (Page 102, Sections 7.2.3.2.6, 7.2.3.2.7, the terminal that takes the floor controls the floor, floor granted messages, which indicate a floor transfer, can be transmitted and received, the terminal that transmits the floor grant message will not be taking control of the floor); receiving, by the second terminal, a floor taken message from the first terminal (Page 98, Section 7.1, Page 102, Section 7.2.3.2.6, the floor taken messages can be transmitted and said floor taken messages can be received by the participants); deleting, by the second terminal, the queue information stored in the queue (Page 23, 6., remove floor request messages from the queue); receiving, by the second terminal, a second floor grant 
PLEASE NOTE: For all of the following dependent claims TS380 teaches all of the claimed recited in Claims 1, 11, and 16.
Regarding Claim 2,TS380 further teaches wherein the controlling the floor comprises transmitting media data by the first terminal if taking the floor is accepted by the user of the first terminal within the predetermined time (Page 98, Section 7.1, new MCPTT terminal or client takes the floor and send media).
Regarding Claim 3, TS380 further teaches wherein the first terminal transmits the floor taken message regardless of whether a user of the first terminal accepts taking the floor (Page 110, Section 7.2.3.6.6, renders a scenario wherein the terminal sends floor taken messages when timer T201 expires and counter C201 reaches its upper limit which comprises a scenario of regardless of whether the user of the terminal accepts taking floor).
Regarding Claim 4, TS380 further teaches wherein the first floor grant message includes an Synchronization Source (SSRC) of the first terminal and the floor request information (Page 107, Section 7.2.3.5.6, floor grant message includes SSRC and queue position of floor participant, which reads on floor request information).

Regarding Claim 6, TS380 further teaches wherein the second terminal having the floor is a floor arbitrator (Page 102, Section 7.2.3.2.6, the terminal to whom the floor is granted becomes the floor arbitrator).
Regarding Claim 7, TS380 further teaches wherein the second terminal is configured to enter a has-no-permission state when the floor taken message has been received from the first terminal (Page 105, Section 7.2.3.4.5, when the floor has been granted to or taken by another terminal is in has-no-permission state).
Regarding Claim 8, TS380 further teaches wherein the second terminal is configured to delete the floor request information stored in a floor request queue of the second terminal (Page 23, 6., remove floor request messages from the queue).
Regarding Claim 9, TS380 further teaches receiving, by a third terminal, the first floor grant message from the second terminal; and updating, by the third terminal, a Synchronization Source (SSRC) of a current floor arbitrator from the SSRC of the second terminal to a SSRC of the first terminal included in the first floor grant message (Page 102, Section 7.2.3.2.7, SSRC of the current floor arbitrator is updated).
Regarding Claim 10, TS380 further teaches receiving, by the third terminal, the floor taken message from the first terminal after updating the SSRC of the current floor arbitrator (Page 102, Section 7.2.3.2.6, floor taken message can be received after floor granted message wherein the SSRC has been updated).
Regarding Claim 12, TS380 further teaches updating, by the third terminal, the SSRC of the floor arbitrator from the SSRC of the first terminal to an SSRC of a forth 
Regarding Claim 13, TS380 further teaches ignoring, by the third terminal, the media data or the second floor grant message if the SSRC of the transmitter of the media data or the second floor grant message is different from the SSRC of the floor arbitrator (Page 98, Section 7.1, the floor arbitrator is the authority and is the only device that can provide floor grants therefore floor grants from a terminal that is not the floor arbitrator would be ignored).
Regarding Claim 14, TS380 further teaches wherein the media data is received by the third terminal based on taking the floor being accepted by the user of the first terminal within the predetermined time (Page 98, Section 7.1, new MCPTT terminal or client takes the floor and send media).
Regarding Claim 17, TS380 further teaches wherein the second terminal is configured to return as a group call participant from a floor arbitrator by deleting the queue information (Page 23, 6., remove floor request messages from the queue, when a floor request of a terminal is removed said terminal will then not need to control the floor and just be a floor participant).
Regarding Claim 18, TS380 further teaches storing, by the second terminal, an Synchronization Source (SSRC) of the first terminal as an SSRC of a floor arbitrator (Page 102, Section 7.2.3.2.7, SSRC of the current floor arbitrator is updated).
Regarding Claim 19, TS380 further teaches receiving, by the second terminal, media data, the media data being received by the second terminal based on the taking 
Regarding Claim 20, TS380 further teaches updating, by the second terminal, the SSRC of the floor arbitrator as a SSRC of the third terminal included in the second floor grant message, in response to receiving the second floor grant message (Page 102, Section 7.2.3.2.7, SSRC of the current floor arbitrator is updated).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877.  The examiner can normally be reached on Monday-Friday, 6:00-2:30, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAYMOND S DEAN/          Primary Examiner, Art Unit 2645                                                                                                                                                                                              	Raymond S. Dean
September 17, 2021